       Case 9:19-cv-00047-DLC Document 137 Filed 03/22/21 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION



  HELENA HUNTERS AND
  ANGLERS ASSOCIATION, and                         CV 19–47–M–DLC
  MONTANA WILDLIFE
  FEDERATION,                                      (Consolidated with Case No.
                       Plaintiffs, and             CV 19–106–M–DLC)

  ALLIANCE FOR THE WILD
  ROCKIES, and NATIVE                               ORDER
  ECOSYSTEM COUNCIL

                      Consolidated
                      Plaintiffs,

        vs.

  LEANNE MARTEN, in her official
  capacity; UNITED STATES FOREST
  SERVICE; UNITED STATES
  DEPARTMENT OF AGRICULTURE,

                       Defendants.

      Before the Court is Federal Defendants and Helena Hunters and Anglers’

Joint Motion to Extend Stay Until March 31, 2021. (Doc. 135.) The parties

request a brief extension of the stay imposed in this case so that Federal

Defendants may obtain departmental approval of the parties’ proposed settlement

that would resolve Helena Hunters’ fee motion. (Id. at 2.)



                                         -1-
       Case 9:19-cv-00047-DLC Document 137 Filed 03/22/21 Page 2 of 2




      IT IS ORDERED that the Motion (Doc. 135) is GRANTED. The stay in

this case shall expire on March 31, 2021.

      DATED this 22nd day of March, 2021.




                                       -2-
